1 Reported in 223 N.W. 456.
Appeal by defendant from an order denying his motion for a new trial.
The action is one to recover for personal injury claimed to have been caused by negligence on the part of the defendant in driving his automobile, wherein the plaintiff was riding as an invited guest. *Page 411 
Defendant came to a road intersection outside of the city where his view to the right was wholly obstructed until his car entered the intersection. He was familiar with the intersection and the obstruction to view. He approached the intersection at a speed of 20 to 25 miles an hour, gave no warning signal and did not stop, released the clutch and coasted blindly across without looking to his right at the time he entered or while he was upon the intersection, and failed to see and collided with, or was struck by, a car coming from his right on the intersecting road. He claims that by releasing the clutch as he neared the intersection the speed of his car was reduced to seven or eight miles an hour. The evidence sustains the jury's finding of negligence.
Contributory negligence as a matter of law is not shown by the fact that plaintiff, a passenger riding in the rear seat and having a general knowledge of the situation and obstruction to view, and knowing approximately the speed of the car, who did not see the car coming from the right, failed to protest or give any warning. The finding of the jury in her favor on that issue is sustained.
The verdict does not appear to be excessive.
Order affirmed.